BELCHER, Commissioner.
Appellant was convicted for knowingly attempting to pass as true a forged instru'ment, and his punishment was assessed at five years in the penitentiary.
There are no formal nor informal bills of exception. The only question presented is the sufficiency of the evidence to support the conviction.
This case was jointly tried with another case, Walton v. State, Tex.Cr.App., 262 S.W.2d 493, wherein the appellant was charged with passing a forged instrument, and the same is referred to for a summary of the facts, the check described in the indictment herein being that written on January 10 by appellant to which he signed the name R. S. Smith and which was introduced in evidence.
*495We hold that the evidence is sufficient to support the conviction.
The judgment of the trial court is affirmed.
Opinion approved by the Court